Citation Nr: 0738403	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-12 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease lumbar spine, L4-S1, status post 
laminectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954 and from January 1956 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part increased the 
veteran's evaluation of residuals, back injury, status post 
laminectomy with disc disease L4-L5 from 20 percent to 40 
percent disabling, effective June 1998.  The veteran contends 
that his lumbar spine disability is worse than the current 
evaluation contemplates.  

In June 2001, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in May 2003, the veteran indicated that he 
wished to have a hearing before the Board in Washington, D.C.  
The record reflects that two letters were sent to the 
veteran's two last known addresses in July 2007 and August 
2007 requesting clarification as to whether he wished to 
attend a hearing before the Board.  In July 2007 and 
September 2007, VA received both letters returned as 
undeliverable; however, the Post Office did not indicate why 
the letters were undeliverable.  As of this date, no 
communication has been received from the veteran in regards 
to his request for a Board hearing.  The Board notes that if 
a veteran relocates or changes his mailing address, it is his 
responsibility to keep VA abreast of his whereabouts.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The Board finds that VA has 
fulfilled its duty in regard to seek clarification of his 
hearing request.  As he failed to respond to the two letters, 
his hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).

A motion to advance this case on the Board's docket was 
received and granted by the Board in November 2007, for good 
cause. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to June 29, 2005, the veteran's lumbar spine 
disability with degenerative disc disease has been manifested 
by severe symptoms of intervertebral disc syndrome with 
intermittent relief with no evidence of ankylosis of the 
thoracolumbar spine or incapacitating episodes requiring bed 
rest prescribed by a physician.  

3.  As of June 29, 2005, the veteran's service-connected 
lumbar spine disability with degenerative disc disease is 
manifested by muscle spasms, diminished left ankle knee jerk, 
and consistent complaints of chronic pain.  


CONCLUSIONS OF LAW

1.  Prior to June 29, 2005, the criteria for an evaluation in 
excess of 40 percent for degenerative disc disease lumbar 
spine, L4-S1, status post laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Codes 5003, 5242, 5243 (2007).  

2.  As of June 29, 2005, the criteria for an increased rating 
of 60 percent for degenerative disc disease lumbar spine, L4-
S1, status post laminectomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of procedural background, service connection for 
residuals of a back injury, including lumbar disc disease, 
L4-5 was granted in a January 1992 Board decision.  The Board 
determined that because a low back injury radiating pain and 
paravertebral muscle spasm on the left side and a diagnosis 
of an old lumbosacral strain with chronic reinjury were 
documented in service with consistent complaints reported 
after service, the veteran's low back problems were deemed 
related to his military service.  Thereafter, in a February 
1992 rating decision, the RO assigned a 10 percent evaluation 
under Diagnostic Code 5293, effective May 1987.  The RO 
increased the veteran's evaluation to 20 percent disabling in 
an October 1993 rating decision based upon weakness of the 
left lower extremity and pain on motion of the veteran's 
lumbosacral spine.  The RO evaluated the veteran's disability 
under Diagnostic Code 5293 and assigned an effective date of 
May 1992.  Finally, in an April 1999 rating decision, the RO 
increased the veteran's service-connected back evaluation to 
40 percent, effective June 1998, under Diagnostic Code 5293.  
The RO concluded that because recent VA examination results 
reflected range of motion of the veteran's lumbar spine being 
severely limited along with complaints of constant pain, an 
increase evaluation was warranted.  The veteran claims that 
his service-connected lumbar spine disability is worse than 
the current 40 percent evaluation contemplates.  

Applicable Law & Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Prior to September 2002, intervertebral disc syndrome was 
evaluated as noncompensable when postoperative and cured; 10 
percent disabling when mild; 20 percent when moderate with 
recurring attacks; 40 percent disabling when severe with 
recurring attacks and intermittent relief; and 60 percent 
disabling when pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic code 5293 (2002).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation. The criteria are as follows, in part:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under  38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In December 1998, the veteran was afforded a VA examination 
for his service-connected lumbar spine disability.  During 
the examination, the veteran reported experiencing constant, 
dull pain in his lower back with radiation to the left lower 
extremity to the left foot on the lateral aspect.  He 
admitted to having numbness of the lateral aspect of the left 
foot with sharp pain after sitting for approximately ten 
minutes.  Standing and prolonged walking aggravates the pain, 
but he admitted to treating it with analgesic, muscle 
relaxants, ice, and heat.  

Upon physical examination of the veteran, the examiner noted 
the veteran's use of a cane, but also indicated that the 
veteran was able to walk without the use of a cane with a 
slight limp favoring the left lower extremity.  Muscle 
strength in the upper extremities was 5/5 and sensory 
examination of the upper extremities was normal.  Range of 
motion testing of the back revealed flexion to 20 degrees, 
extension to 20 degrees, right and left lateral bending to 40 
degrees, and right and left rotation to 30 degrees.  X-rays 
of the lumbar spine revealed loss of lordosis and a narrowing 
at L5-S1 with sclerotic endplates and anterior osteophytes.  
Anterior lipping was present at all levels with no rotational 
deformity, and the presence of a wide laminectomy at the L5, 
bilaterally, was noted.  The examiner diagnosed the veteran 
with status-post L5 laminectomy with residual radiculopathy.  

In February 2003, the veteran underwent a second VA 
examination for his service-connected lumbar spine 
disability.  The veteran complained of intermittent pain with 
no stiffness or fatigability.  He explained that because the 
pain worsens the longer he stands, he has a lack of 
endurance.  The veteran stated that after approximately 
fifteen minutes of standing, he has discomfort in his back, 
and similarly, after prolonged sitting for hours, he has 
stiffness in his back or pain.  He reported to the examiner 
that the severity and the frequency of his pain was 7 out of 
10, and the pain is usually alleviated by medicine and heat 
for his back.  The veteran uses a cane for assistance and 
informed the examiner that a laminectomy was performed in 
1987.  

Physical examination of the veteran showed approximately 3 
degrees of mild scoliosis of the thoracic area.  There was a 
midline scar from his laminectomy surgery, and while 
standing, the veteran was palpated by hand from the cervical 
into the lumbosacral area bilaterally.  No muscle spasms were 
noted or myofacial pain on mild palpation bilaterally.  Range 
of motion testing revealed anterior flexion to 60 degrees, 
lateral bending to 30 degrees, and bilateral rotation to 30 
degrees.  Movement and motion was smooth, and there was no 
stiffness noted on the range of motion.  However, the veteran 
experienced mild pain, approximately 2 to 3 out of 10 while 
standing and bending.  Skin sensory to pinprick of the lower 
extremities was decreased across the dorsum of the foot and 
the toes.  The examiner otherwise determined that the lower 
extremities were normal.  Strength to resistance of the 
thighs and knees were 5/5, bilaterally, and lower extremity 
below the knee was 5/5 on the right and 4/5 on the left.  
Ankles in flexion and extension to resistance showed 5/5 
bilaterally for strength.  X-rays of the lumbar spine 
revealed impressions of the status post L4-L5 laminectomy and 
chronic disc degeneration at the L5-S1 level.  There was 
evidence of chronic disc degeneration with vacuum phenomenon 
and evidence of moderate degenerative changes.  The examiner 
diagnosed the veteran with chronic low back pain, 
intermittent, status post laminectomy in 1987, status post 
multiple injuries to the low back while in the military.  

The veteran was afforded a third VA examination for his 
service-connected lumbar spine disability in June 2005.  The 
veteran reported to the examiner that he endures constant 
pain in his back with flare-ups lasting approximately three 
hours a day that travel down his leg.  There is the presence 
of numbness on the lateral aspect of the left leg and left 
foot along with weakness with dorsiflexion of the left ankle.  
The veteran described the pain as an aching and a cramping 
like sensation with a 10 being the worse pain and during the 
examination, the veteran indicated to the examiner that his 
current pain level was 8 out of 10.  The pain in his lower 
back is usually relieved by rest and medication, and he 
informed the examiner that it has been approximately twenty 
to thirty times when his physician has recommended rest for a 
total of fifty to sixty days.  

Musculoskeletal examination of the veteran revealed normal 
posture and gait.  There were muscle spasms with some mild 
paralumbar soft tissue tenderness with no radiation of pain 
on movement or bowel, bladder, or erectile dysfunction.  
Straight leg raising test on the left causes some pain in the 
leg, but the veteran exhibited no ankylosis of the spine.  
Range of motion testing revealed flexion to 45 degrees, 
extension to 15 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 25 degrees.  Range of 
motion was noted as being limited by pain, but there was no 
fatigue, weakness, lack of endurance, or incoordination 
related to the movement of the lumbar spine.  Motor function 
was normal for the veteran's upper extremities and lower 
extremity motor function was 4+/5.  Sensory examination 
results were normal for the upper extremities with decreased 
sensation to light touch along the lateral aspect of the left 
lower extremity on the dorsal left foot.  Biceps and triceps 
reflexes were +1, knee reflexes on the right were +2 and left 
+1, and ankle reflex on the right was +1.  The examiner noted 
that he was unable to note a reflex on the veteran's left 
ankle.  Lumbar spine x-rays noted degenerative spondylosis at 
L2 to L5 with disc degenerative disease at L2-L3, L4-L5, and 
L5-S1.  The examiner diagnosed the veteran with 
intervertebral disc syndrome of the lumbar spine.  

VA and non VA treatment records reflect continuing complaints 
and treatment for the veteran's service-connected back 
condition.  Specifically, treatment records note the 
veteran's complaints of pain in his back along with 
degenerative joint disease of his back that is "controlled" 
by prescribed medication.  




Analysis

Prior to June 29, 2005

After having carefully reviewed the evidence of record, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 40 percent for the veteran's 
service-connected lumbar spine disability under the former 
criteria (Diagnostic Code 5293), prior to June 29, 2005.  The 
evidence of record does not demonstrate pronounced impairment 
due to intervertebral disc syndrome.  During the December 
1998 and February 2003 VA examinations, the veteran exhibited 
no more than mild to moderate symptomatology.  He has had no 
loss of sensation or muscle spasms, and muscle strength in 
the lower extremities has been normal.  Even though he uses a 
cane as an assistive device, he is able to walk unaided and 
has had at least some range of motion on all planes of motion 
of the lumbosacral spine, albeit with reported pain.  
Furthermore, although the veteran reported that he was in 
constant pain and suffered several attacks that would 
incapacitate him, the evidence of record does not support 
that allegation.  Therefore, a higher rating under Diagnostic 
Code 5293 would not be warranted.  Considering the veteran's 
service-connected back disability under the former criteria, 
the Board finds that the evidence is against a finding that 
the veteran's disability picture meets the criteria for an 
evaluation in excess of 40 percent.  

The Board has also considered whether the veteran's service-
connected lumbar spine disability may be rated under any 
other former diagnostic codes related to the spine.  Because 
there is no medical evidence that the veteran's service-
connected lumbar spine disability has caused vertebral 
fracture or ankylosis, or that there is evidence of 
lumbosacral strain, the Board finds that another rating code 
is not more appropriate for the veteran's low back disability 
under the old schedular criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293, 5295 (2002).  

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002, through 
September 25, 2003, or the criteria in effect beginning on 
September 26, 2003.  

Under the current criteria (Diagnostic Code 5243), 
intervertebral disc syndrome can be evaluated based either on 
the duration of incapacitating episodes or under the general 
rating formula.  On review of the claims folder, there is no 
evidence that the veteran has had incapacitating episodes 
having a total duration of at least six weeks during a 12 
month period.  Therefore, an evaluation in excess of 40 
percent is not warranted based on the frequency of physician 
prescribed incapacitating episodes as contemplated by 
Diagnostic Code 5243.  

Under the general rating formula for diseases and injuries of 
the spine, an evaluation in excess of the 40 percent 
evaluation would not be warranted as well.  As noted 
previously, a disability evaluation greater than 40 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  In this 
case, the veteran's lumbar spine demonstrated flexion, as 
well as motion in every direction, thereby precluding a 
finding of ankylosis.  Thus, a rating in excess of 40 percent 
cannot be awarded for the veteran's service-connected lumbar 
spine disability.  

As previously noted, x-rays taken during the February 2003 VA 
examination revealed chronic disc degeneration at the L4-L5 
and L5-S1 levels.  Degenerative arthritis of the spine is 
rated under Diagnostic Code 5242, which requires 
consideration under Diagnostic Code 5003.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 20 percent disability rating is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is 
warranted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  In this 
case, as the veteran experiences a limited range of motion, 
it is not appropriate to rate the disorder under Diagnostic 
Code 5003, but under Diagnostic Code 5242 in the General 
Rating Formula for spine conditions.  As such, when applying 
the code, the veteran's rating of 40 percent is the maximum 
rating available based on the specific limitation of spine 
motion, with a higher 60 percent rating only available if 
there is ankylosis, which has not been shown.  Therefore, 
Diagnostic Codes 5003 and 5242 do not assist the veteran in 
obtaining a higher evaluation.  

Finally, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  While recognizing that the veteran has pain, 
as described above, the record reflects no objective evidence 
of additional impairment of his back upon clinical 
examination, as caused by such pain.  In addition, no 
specific weakness or fatigability was noted in connection 
with his condition, and there is no indication in the record 
that the veteran suffers incoordination or functional loss 
that may warrant a finding of additional functional loss 
beyond that which is objectively shown.  This pain on use is, 
however, fully contemplated in the veteran's 40 percent 
evaluation, as medical evidence confirms it playing a role in 
limiting the back's range of motion.  As such, a higher 
rating based on pain and functional loss is not warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for his service-connected lumbar 
spine disability prior to June 29, 2005, and the benefit-of-
the-doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As of June 29, 2005

Resolving all doubt in favor of the veteran, the Board 
concludes that the former criteria for a 60 percent 
disability rating for the veteran's service-connected lumbar 
spine disability were met as of June 29, 2005.  Muscle 
spasms, diminished left ankle jerk, and complaints of chronic 
pain were noted during the veteran's June 2005 VA 
examination.  Furthermore, the veteran's range of motion is 
significantly limited in all planes, and VA outpatient 
treatment records reflect treatment for other neurological 
complaints as well as continuing complaints of chronic back 
pain.  Thus, the Board finds that the present manifestations 
of the veteran's lumbar spine disability more nearly 
approximate the manifestations of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, absent left ankle 
jerk, and demonstrable muscle spasm with little intermittent 
relief.  Therefore, a 60 percent rating pursuant to 
Diagnostic Code 5293 as of June 29, 2005, is warranted.

The veteran has been assigned a 60 percent disability rating 
for intervertebral disc syndrome, the maximum disability 
rating available under Diagnostic Code 5293, in effect prior 
to September 2002.  Under the present circumstances, where 
the veteran is already receiving the maximum disability 
rating for limitation of motion, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see 
also VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board has also considered whether evaluation of the 
veteran's lumbar spine disability under any other former or 
revised diagnostic codes would result in an evaluation higher 
than 60 percent.  Pursuant to the former criteria, because 
the evidence is negative for any cord involvement or evidence 
of a fractured vertebra or ankylosis of the whole spine, 
there is no basis for a higher evaluation.  Similarly, since 
the veteran does not have unfavorable ankylosis of the whole 
spine, an evaluation in excess of 60 percent is not warranted 
under the current general rating formula.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5243(2002, 2007).  

In short, having resolved all doubt in favor of the veteran, 
the Board finds that his service-connected lumbar spine 
disability results in symptoms that more closely approximate 
pronounced symptoms of intervertebral disc syndrome, and an 
increased evaluation of 60 percent, effective June 29, 2005, 
is granted.  





Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the March 2005 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  A statement of the case and supplemental statement 
of the cases were issued in March 2003, March 2006, and 
February 2007, which gave him an additional 60 days to submit 
evidence.  See generally, Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Thus, the Board finds that the actions taken by 
VA have essentially cured the error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from April 1981 to 
January 2007, and private treatment records dated October 
1997 to December 2002.  The veteran was also provided VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Prior to June 29, 2005, an evaluation in excess of 40 percent 
for degenerative disc disease lumbar spine, L4-S1, status 
post laminectomy is denied.

Effective June 29, 2005, an evaluation of 60 percent for the 
service-connected degenerative disc disease lumbar spine, L4-
S1, status post laminectomy is granted, subject to the 
regulations applicable to the payment of monetary awards.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


